Citation Nr: 0508395	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-00 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent, for 
diabetes mellitus, from an original grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for diabetes mellitus, and provided a 20 percent rating, 
effective July 2001.  The veteran filed a notice of 
disagreement (NOD) in November 2001.  Also in that month, an 
effective date change was made and the 20 percent rating was 
changed and made effective April 2001.  A statement of the 
case (SOC) was issued in January 2002.  A substantive appeal 
(VA Form 9) was received in February 2002.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for an increased rating for diabetes 
mellitus has been developed and obtained.  

2.  The veteran's diabetes mellitus requires insulin and 
restrictive diet; but regulation of activities is not shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of an initial 
20 percent rating for diabetes mellitus, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 
4.2, 4.7, and 4.120, Code 7913 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 


VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  Furthermore, the RO sent a letter to the veteran in 
March 2004, which asked him to submit certain information, 
and informed him of the elements needed to substantiate a 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In this way, the veteran was advised to submit any pertinent 
evidence in his possession.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he did at an RO 
hearing in August 2003.  In view of this, the veteran is not 
considered prejudiced by any defect in the timing of the VCAA 
notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO provided the veteran an appropriate VA examination in 
November 2002.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Evaluation for Diabetes Mellitus

Service connection was established for diabetes mellitus by 
rating decision of September 2001.  Although not shown in 
service, it was associated with the veteran's herbicide 
exposure while serving in Vietnam and was granted on the 
basis of presumption.  A 20 percent rating was provided for 
diabetes mellitus, effective from April 2001.  This 
evaluation is in effect to this date.  This is an initial 
rating from the grant of service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under diagnostic code 7913, a 20 percent rating for diabetes 
mellitus is assigned when it requires insulin, restricted 
diet, or; oral hypoglycemic agent and restricted diet.  In 
order to warrant a 40 percent rating for diabetes mellitus, 
the disability requires insulin, restricted diet, and 
regulation of activities.  Note (1) provides that one 
considering the impairment caused by diabetes is to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under diagnostic code 7913.  

A thorough review of all of the medical evidence of record to 
include all VA outpatient treatment records and a VA 
examination of November 2002, shows that the veteran's 
diabetes mellitus is appropriately rated at 20 percent.  

The objective medical evidence shows that the veteran has 
been treated by VA on a regular outpatient treatment basis 
from February 2001 to June 2004.  He was noted to be on 
insulin all of that period and trying to follow the 
recommended diet.  He underwent a VA examination in 
November 2002.  It was noted that he had been visiting his 
diabetic provider every three months.  It was also noted the 
veteran had mild restriction of activities, but this was 
because of right leg claudication unrelated to diabetes.  At 
the time, it was thought the veteran's diabetes was poorly 
controlled, but on most other occasions, its control was 
considered good.  Exceptions to that were in August 2003 and 
December 2003.  In this regard, it was noted in December 
2003, that the veteran's work schedule made it difficult to 
stay on a strict insulin regime.  However, in February 2004 
and May 2004, his glycemic control was said to be improving.  

The veteran testified at an RO hearing regarding his diabetes 
mellitus in August 2003.  He stated what was indicated in the 
medical records:  he receives all treatment from the VA, he 
goes to the clinic on a regular basis, every three months, he 
takes his medication, insulin, on a daily basis, and that he 
has restricted his activities because of his diabetes.  

Despite the veteran's testimony, the medical evidence shows 
that regulation of his activities is primarily due to right 
leg claudication, which is considered in his rating for his 
service-connected peripheral vascular disease of the right 
lower extremity.  The Board concludes, therefore, that the 
current 20 percent rating, assigned when diabetes requires 
insulin and restricted diet, fully contemplates the veteran's 
impairment as shown by the evidence.  Therefore, an increased 
rating for diabetes mellitus is not warranted.  


ORDER

An increased initial rating for diabetes mellitus is denied.  





	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


